‘Case 3:20-cv-00134-DPM Document 14 Filed 10/02/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

BRYAN SHAW PLAINTIFF
Vv. No. 3:20-cv-134-DPM

JESSE MORRIS TRUCKING, LLC; NEW
PRIME, INC.; and JOHN DOE, Driver
DEFENDANTS

ORDER

This case is about an accident involving two tractor trailers at a
truck stop. Shaw was asleep in the cab of his tractor trailer in the
parking lot of the Flying J truck stop in West Memphis. An unidentified
driver for Jesse Morris Trucking, pulling a New Prime trailer, ran into
Shaw’s vehicle, injuring him. Shaw has sued the driver and the two
companies. New Prime moves to dismiss, saying it was only a broker
and arguing that Shaw’s personal injury claims against New Prime are
therefore preempted by federal statutes.

New Prime’s motion, Doc. 9, is denied without prejudice. First,
Shaw pleads in the alternative. He asserts New Prime’s liability if it is
a broker; but he also pleads that New Prime is responsible in law for
the driver’s actions based on various theories of vicarious liability,
including respondeat superior and a joint enterprise. This is plausible,

and the Court must accept the pleaded facts as true at this point.
Case 3:20-cv-00134-DPM Document 14 Filed 10/02/20 Page 2 of 2

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). So New Prime stays in on the
vicarious liability alternative. Second, the preemption cases are deeply
divided, and while Data Manufacturing, Inc. v. United Parcel Service, Inc.,
557 F.3d 849, 852 (8th Cir. 2009) is in the neighborhood, no governing
precedent exists about personal injury claims from the United States
Court of Appeals for the Eighth Circuit. Compare, e.g., Benedetto v. Delta
Air Lines, Inc., 917 F. Supp. 2d 976, 981 (D.S.D. 2013), with, e.g., Jimenez-
Ruiz v. Spirit Airlines, Inc., 794 F. Supp. 2d 344, 349 (D.P.R. 2011). The
issue is nuanced. It is better resolved on a more-complete factual record
about the defendants’ dealings and relationships. In future briefing,
the Court would also benefit from a more selective use of authorities —
comprehensiveness is valuable, but it can be bewildering, too. On
summary judgment, please identify and argue from the best-reasoned

cases directly on point and let the rest go.

So Ordered.

EHhaA {fh /-
Neveu shall i

D.P. Marshall Jr.
United States District Judge

,oo
7 y j sy 5
A OCTO0bR4A AOAT

 
